United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 16, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50238
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JASON HERNANDEZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-96-CR-325-2
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     In 1997, Jason Hernandez pleaded guilty of conspiring to

distribute cocaine and of possessing cocaine with the intent to

distribute it.    He was sentenced to two concurrent 77-month terms

of imprisonment, to be followed by two concurrent three-year

terms of supervised release.    Hernandez now appeals the two

consecutive two-year terms of imprisonment imposed upon the

revocation of his terms of supervised release.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50238
                                -2-

     For the first time on appeal, Hernandez argues that the

district court erred in ordering that his revocation sentence run

consecutively to any subsequent sentences that Hernandez might

receive arising out of a state prosecution for intoxication

assault or due to perjury charges filed as a result of his

testimony at the revocation hearing.    Hernandez has cited no

relevant authority to support his argument as required by the

Federal Rules of Appellate Procedure.     See FED. R. APP.

P. 28(a)(9)(A).   He has not shown that the district court

committed plain error in imposing his sentence.     See United

States v. Olano, 507 U.S. 725, 732-35 (1993); United States v.

Calverley, 37 F.3d 160, 162 (5th Cir. 1994) (en banc).       The

judgment of the district court is AFFIRMED.